Citation Nr: 0841616	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  02-02 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease (DJD) of the left 
knee.

2.  Entitlement to a disability rating in excess of 10 
percent for DJD of the left knee with limitation of flexion.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and August 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's service-connected DJD of the left knee, 
with instability, is manifested by objective evidence of no 
ligamentous instability, confirmed by arthroscopy, magnetic 
resonance imaging (MRI), and physical examination.  The 
veteran does experience subjective symptoms of giving way due 
to pain.

2.  The veteran's DJD of the left knee with limitation of 
flexion disability is manifested by x-ray/MRI/bone scan 
evidence of arthritis with a range of motion of full 
extension to 0 degrees and flexion to 110 degrees with 
complaints of pain on extreme range of flexion.  The veteran 
also has subjective complaints of pain and limitation of 
ability to stand or walk for prolonged periods of time.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DJD 
of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic 
Code 5256, 5257, 5258, 5262 (2008).

2.  The criteria for a rating in excess of 10 percent for DJD 
of the left knee with limitation of flexion are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran initially sought service connection for a 
bilateral knee disability in May 1997.  The veteran's service 
treatment records (STRs) document the presence of a plica of 
the left medial femoral condyle.  

He submitted records from Athens Limestone Hospital (ALH) for 
the period from March 1993 to September 1994.  The veteran 
was seen for complaints of knee pain of short duration in 
March 1993.  X-rays from that time showed no significant 
abnormality.  There was a very minimal amount of osteophytic 
pointing of the posterior superior margin of each patella.  
Finally, the report said there was a minimal benign appearing 
band of sclerotic bone density in the inferior medical aspect 
of the left lower femur.

The veteran was afforded a VA examination in September 1997.  
He had flexion to 114 degrees for the right knee and 118 
degrees for the left knee.  Extension was not measured.  
There was no evidence of subluxation, lateral instability, 
nonunion, or atrophy.  The veteran did have tenderness on 
lateral motion, especially of the left knee.  An x-ray of the 
left knee was interpreted to show no bony abnormalities.  The 
diagnosis was DJD of the knees, worse on the left, with 
limitation of motion and functional loss due to pain.

The veteran was granted service connection for DJD of the 
left knee in July 1998.  He was awarded a 10 percent rating 
under Diagnostic Codes 5003-5257.

He submitted a claim for an increased rating that was 
received on August 6, 2001.  He said his knee was much worse 
and that he had constant pain that required medication.  

Associated with the claims folder are VA treatment records 
for the period from April 1999 to May 2003.  The veteran was 
seen on several occasions with complaints of knee pain.  An 
entry from December 2000 noted that his range of motion for 
his left knee was within normal limits.  X-rays were said to 
be normal with no evidence of degenerative change.  However, 
there was ill defined sclerosis seen in the mid-lateral 
portion of the mid-diaphyseal region of both the tibia and 
femur.  The assessment was stable left knee pain and history 
of sclerosis of the left tibia and femur that could be 
infarcts.  

An entry from June 2001 noted that a bone scan was done in 
January 2001.  The bone scan showed DJD of the left knee.  
The veteran reported that he felt his knee popped out.  Range 
of motion was reported to be good with mild pain on flexion 
and extension on the left.  He had a mild positive anterior 
Drawer sign.  The diagnosis was degenerative joint disease 
and the veteran was referred to prosthetics for a knee brace.  
In January 2002, the veteran reported continuing knee pain.  
He reported that he wore his brace all the time.  He had 
decreased range of motion with flexion, a positive anterior 
drawer sign, a positive McMurry's and the left knee felt more 
lax.   The veteran had an orthopedic consult on March 18, 
2002.  The veteran complained of left knee pain that was 
exacerbated by activity.  He said the pain was particularly 
exacerbated when using stairs.  The veteran had a range of 
motion of 0 to 120 degrees with no crepitus.  There was a 
negative patellar grind and no joint line tenderness.  There 
was no varus-valgus laxity and a negative Lachman's and 
negative posterior sag.  The assessment was left knee mild 
DJD.  The veteran was to be given a physical therapy (PT) 
consult.  A PT consult, also from March 18, 2002, noted that 
the veteran used a knee brace on a consistent basis.  He had 
a history of left knee pain described as shooting and aching.  
He said his left knee would give away and he had avoided 
falling.  He said using stairs increased his pain and the 
only relief he got was from rest.  The examiner said the 
range of motion was within normal limits and that strength 
was 5-/5.  The veteran was to have a fee basis PT program.  

An entry from May 2002 noted the veteran's recent treatment 
for a heart attack in March 2002.  The veteran said he had 
been walking 5 days a week prior to his heart attack.  He 
said he now walked approximately 3 days a week for 3 miles.  
He complained of continued left knee pain.  He said it was 
worse with steps, prolonged standing, or kneeling.  The 
veteran was noted to have mild pain with flexion and 
squatting.  A separate entry from May 2002 noted that the 
veteran was to continue his PT at ALH.  Another entry, from 
February 2003, noted a complaint of left knee pain.  He said 
that his pain medications did not work as well.  

The Board notes that the veteran never identified any PT 
treatment records from ALH despite several requests to 
identify all records related to his appeal.  

Private records from J. R. Wadell, Jr., M.D., reflect that 
the veteran was seen for complaints of left knee pain related 
to arthritis in September 2001.  

The veteran's claim for an increased rating was denied in 
August 2001.  He perfected his appeal in March 2002.

The veteran submitted a statement in November 2005 wherein he 
advised he had recently had surgery on his left knee.  He 
included a copy of an assessment from J. Moore, M.D., dated 
in November 2005.  Dr. Moore noted that the veteran had had a 
recent increase in his pain with catching symptoms.  A MRI 
study of the left knee had shown some evidence of 
questionable infarcts within the femoral condyle.  He said it 
was possible the veteran had other condral lesions as his 
symptoms had been quite mechanical.  The physical examination 
showed tenderness over the medial joint line and parapatellar 
tissues medially.  There was also mild tenderness laterally 
as well.  The ligaments were stable with a negative Lachman, 
negative anterior and posterior drawer and good collateral 
stability.  There was some tenderness with McMurray testing 
as well as over the medial side.  Dr. Moore said the 
veteran's range of motion was from 0 to 125 degrees and 
tender with extremes of flexion.  His assessment was internal 
derangement, possible osteochondral lesion of the left knee.  
The veteran was to be admitted for arthroscopic surgery.

Records from D. Luckett, M.D. were submitted by the veteran 
for the period from April 2004 to October 2005.  The veteran 
was seen for left knee pain in September 2005.  He had an MRI 
of the left knee at that time.  This was referenced by 
Dr. Moore in his report.  The MRI report said there were 
medullary infarcts involving the distal femur and proximal 
tibia.  The menisci cruciate ligaments and medial and lateral 
collateral complexes were said to be intact.  There was no 
evidence for internal derangement.  

The veteran was afforded a VA examination in December 2005.  
The veteran reported having surgery in November 2005.  He 
said that cold and rain caused him to have increased 
stiffness and pain in the left knee.  He also experienced 
discomfort when he stood for long periods of time or walked 
on steps.  He said he experienced popping, aching, and 
locking in his knee.  He wore a knee brace.  The examiner 
said there was a range of motion of 0 to 125 degrees that was 
limited by discomfort and stiffness.  The anterior and 
posterior drawers were negative.  The medial and lateral 
collateral ligaments were said to be intact.  There was no 
joint line tenderness and no crepitus with motion.  There was 
no patella grind or tenderness.  The impression was DJD of 
the left knee with slight decreased range of motion, still in 
recuperative phase from surgery.  The examiner said she was 
unable to determine if there was any additional loss of 
motion after repetitive use as it was too soon after surgery.  

Records from Dr. Moore, for the period from October 2005 to 
November 2005 were obtained.  These included records relating 
to the veteran's November 2005 surgery at ALH.  The veteran 
was initially seen in October 2005.  He complained of left 
knee pain that had worsened recently.  He had pain with 
squatting and pivoting activities.  Dr. Moore noted the 
results of the MRI report.  He said the ligamentous 
examination was very stable.  There was tenderness over the 
medial joint line and the medial parapatellar tissues.  The 
operative report notes that the veteran underwent arthroscopy 
of the left knee with debridement of a chondral lesion of the 
medial femoral condyle.  A post-operative visit in November 
2005 noted that the veteran was doing well.  He was able to 
ambulate, with tenderness with squatting and pivoting.  

The veteran was granted a temporary total disability rating 
by the RO in September 2006.  The rating was in effect from 
November 1, 2005, to December 31, 2005.  The veteran's 
original 10 percent rating was in effect from January 1, 
2006.

There was no further activity on the veteran's claim until he 
submitted a statement that was received in May 2007.  He 
reported that he had undergone surgery for a second time on 
April 13, 2007.  He said the surgery was performed by Dr. 
Moore at Crestwood Hospital.

Associated with the claims folder are VA treatment records 
for the period from June 2003 to February 2007.  The veteran 
was seen for left knee pain in August 2003.  He took 
Oxycodone for his pain.  He said his knee would give way if 
he sat for a long period of time.  He wore his knee brace 
most of the time.  The examiner said there was decreased 
range of motion, especially flexion.  There was pain with the 
examination and laxity of the left knee.  An entry from 
January 2004 noted continued complaints of knee pain.  The 
examiner said there was no tenderness to palpation over the 
medial or lateral joint line.  The veteran's knee was stable 
to varus and valgus stress.  There was negative Lachman, 
anterior, and posterior drawer tests.  X-rays of the left 
knee were said to show no abnormalities.  The impression was 
bilateral knee pain of unknown etiology.  Another entry, from 
December 2006, noted that the veteran had an MRI with Dr. 
Moore recently.  The veteran complained of pain and swelling 
with significant limitation in his day to day daily 
activities.  The examiner noted moderate effusion of the left 
knee but said the range of motion was within normal limits 
with no instability.  

Records for Dr. Moore were obtained.  These include records 
from Sports Medicine and Crestwood Hospital.  The records 
cover a period from October 2005 to May 2008.  The earlier 
records are duplicative of those already discussed, records 
from 2008 are unrelated to the left knee.  The pertinent 
records are dated from April to June 2007.

The discharge summary from Crestwood notes that the veteran 
had continued symptoms following his surgery in November 
2005.  There was tenderness and pain on the side of the 
osteonecrosis lesion.  The pain had progressed.  The veteran 
had a range of motion of 0 to 155 degrees on admission, 
although the 155 is probably an error as VA considers normal 
full flexion to be to 140 degrees.  The veteran underwent 
arthroscopy of the left knee with drilling of osteocondral 
lesion for microfracture treatment on April 13, 2007.  A 
postoperative visit, 10 days after surgery, noted that there 
was minimal swelling.  The range of motion was limited to 
flexion of 110 degrees but not limited in extension.  A month 
after surgery in May 2007 the veteran was said to have a gait 
within normal limits, no swelling, and a range of motion of 0 
to 130 degrees.  There was no joint line tenderness or 
retinacular tenderness.  Dr. Moore said the veteran could 
return to regular duty.  In June 2007 the veteran complained 
of increased pain with increased work activities.  He said he 
stood on concrete and did a lot of climbing.  Dr. Moore 
reported that there was no swelling.  The veteran had flexion 
to 120 degrees with no limitation of extension.  There was 
medial joint line tenderness and medial retinacular 
tenderness.  

The veteran was afforded a VA examination in May 2007.  The 
veteran provided copies of his treatment records from Dr. 
Moore.  The examiner recounted the veteran's history of 
surgery in November 2005 and April 2007.  The examiner noted 
that the veteran had not really recovered from the surgery at 
the time of the examination.  The veteran said he still had 
some pain and mild swelling in his knee.  He said he could 
currently walk for about two blocks and could only stand for 
a few minutes.  The examiner again noted that the veteran had 
not had a chance to fully recover from the surgery.  He said 
it would be a period of six months before the veteran's 
status could really be assessed in regard to his walking and 
standing capacities.  The veteran was employed by the Postal 
Service and had worked there for 23 years.  

The examiner said the veteran was able to get in and out of a 
chair with ease.  He also got on and off the examination 
table with ease.  The examiner said the veteran walked with a 
mildly antalgic gait.  He reported a range of motion of 5 
degrees to 120 degrees; however he said the veteran had a 
range of motion of 5 to 130 degrees for the right knee.  He 
added that he believed the 5 degrees short of full extension 
did not represent pathology in the veteran.  There was some 
mild soft tissue thickening about the knee but there was no 
effusion.  The veteran guarded a good bit, as expected 
following surgery.  There was no positive McMurray's.  All 
ligaments were said to be stable and intact.  There was a 
complaint of tenderness scattered generally about the left 
knee joint.  The examiner said there was no further 
limitation of motion due to weakness, fatigability, or 
incoordination following repetitive use.  The diagnoses were 
DJD of the left knee and osteochondral lesions of the 
proximal tibia and distal femur, status post arthroscopic 
debridement and drilling procedure.

The examiner provided an addendum to his report in February 
2008.  He noted that the veteran did not have any significant 
pain during the range of motion testing.  He also stated that 
there was no instability or subluxation of the left knee.  

The veteran submitted a statement from A. G., who identified 
himself as a supervisor at the veteran's employment.  He 
noted that the veteran was assigned as an expediter and had 
been absent several days due to leg pain.  He said that the 
veteran's job consisted of continuous standing, stooping, and 
walking for 80 percent of the day.  

The RO granted the veteran another temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 in August 
2008.  The 100 percent evaluation was in effect from April 
13, 2007, until May 31, 2007.  A 10 percent rating remained 
in effect from June 1, 2007.  The same rating decision also 
granted a separate 10 percent rating for the veteran's DJD of 
the left knee with limitation of flexion.  The 10 percent 
rating was made effective from the date of the claim, August 
6, 2001.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  If the evidence of 
record supports it, staged evaluations may also be assigned 
for different periods over the course of the pendency of the 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the veteran's case, the RO has rated the veteran's left 
knee disability as DJD of the left knee under Diagnostic 
Codes 5003-5257.  Diagnostic Code 5003 provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
The provisions of Diagnostic Code 5257 allow for a 10 percent 
rating for subluxation or lateral instability that is slight.  
Moderate subluxation or lateral instability warrants a 20 
percent rating.  A 30 percent evaluation is for consideration 
where there is severe subluxation or lateral instability.  38 
C.F.R. § 4.71a (2008).

In addition, the RO granted a separate disability rating for 
limitation of flexion, also rated as 10 percent disabling 
under Diagnostic Code 5260.  See VAOPGCPREC 23-97, VAOPGCPREC 
9-98. 

Limitation of motion of the knee joint is evaluated under 
Diagnostic Code 5260, for limitation of flexion, and 
Diagnostic Code 5261, for limitation of extension.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is for consideration when 
flexion is limited to 30 degrees.  A 30 percent rating is 
applicable where flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension is limited to 5 degrees. A 10 
percent rating is assigned when extension of the knee is 
limited to 10 degrees.  A 20 percent rating is applicable 
when extension is limited to 15 degrees.  A 30 percent rating 
is warranted where extension is limited to 20 degrees.  
Finally, a 40 percent rating is assigned when extension is 
limited to 30 degrees.  38 C.F.R. § 4.71a.  (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II (2008)).

In addition, separate disability ratings can be assigned for 
limitation of flexion and limitation of extension involving 
the same knee joint.  See VAOPGCPREC 9-04.  

The evidence of record does not support an increased rating 
for instability at any time during the pendency of the claim.  
The VA treatment records, VA examination reports, and private 
medical records do not reflect anything more than a mild 
instability at best.  The clear preponderance of record 
entries state that the veteran has no instability of the left 
knee.  This has been confirmed by MRI reports and 
arthroscopic operative reports.  There are isolated entries 
that report some laxity.  The veteran's claim for an 
increased rating for DJD of the left knee, based on 
instability under Diagnostic Code 5257, is denied.

The evidence of record is also against an increased rating 
for a limitation of flexion.  The veteran's symptomatology is 
not compensable under the applicable rating criteria.  He was 
awarded a separate disability rating of 10 percent based on 
the fact of some limitation of flexion, x-ray evidence of 
arthritis, and painful motion.

The VA examination reports, VA treatment records and private 
medical records do not demonstrate evidence of a limitation 
of flexion to 45 degrees to warrant the assignment of a 20 
percent rating.  Moreover, none of the medical evidence of 
record documents a limitation of flexion of less than 110 
degrees during the pendency of the claim and that measurement 
was immediately after surgery in April 2007.  The veteran 
showed improvement in his flexion after that time.  The 
multiple measures of the veteran's flexion have shown a 
general consistency of being between 120 and 130 degrees, 
clearly well beyond the 45 degree measure necessary to 
establish an increased rating.  Moreover, the veteran's range 
of motion has not been described as having pain throughout 
such motion.  He has been noted to have pain on extremes of 
flexion.

The evidence of record does not support a separate disability 
evaluation for limitation of extension.  There is no evidence 
to show a limitation of extension other than the VA 
examination report of May 2007.  However, the examiner noted 
that the veteran had extension to 5 degrees for both knees.  
He concluded that this was the veteran's normal measurement 
and did not represent any pathology.  Thus, even with x-ray 
evidence of DJD of the left knee, in the absence of any loss 
of extension or even a description of painful extension, 
there is no basis to grant a separate disability evaluation 
for loss of extension.  See VAOPGCPREC 9-04, VAOPGCPREC 9-98; 
38 C.F.R. § 4.59 (2008).

The Board has considered other potentially applicable 
diagnostic codes in evaluating the claim for an increased 
rating.  The record reveals no evidence of ankylosis to 
warrant an increased rating under Diagnostic Code 5256.  
Further, there is no evidence of dislocated semilunar 
cartilage to consider an increased rating under Diagnostic 
Code 5258.  38 C.F.R. § 4.71a.  

Diagnostic Code 5262 relates to disabilities involving 
impairment of the tibia and fibula.  Where there is such a 
disability involving malunion of the tibia and fibula, with 
moderate knee or ankle disability, a 20 percent rating is 
warranted.  A 30 percent evaluation is for consideration 
where there is malunion and marked knee or ankle disability.  
The highest evaluation of 40 percent is for application where 
there is nonunion of the tibia and fibula, with loose motion 
that requires a brace.  Id.

The Board notes that the veteran underwent surgery in 
November 2005 and April 2007.  The surgery in November 2005 
involved debridement of a chondral lesion of the medial 
femoral condyle.  The surgery in April 2007 included drilling 
of an osteochondral lesion for microfracture treatment at 
essentially the same site of the previous surgery.  Neither 
operative report noted an impairment of the union between the 
tibia and fibula.  Rather, the veteran's problem involved his 
femoral condyle.  A condyle is the rounded articular surface 
at the extremity of a bone.  See STEDMAN'S MEDICAL DICTIONARY 
380 (26th Ed., 1995).

The evidence of record does not reflect any impairment of the 
tibia and fibula to establish either a separate disability 
for the left knee or an increased rating under Diagnostic 
Code 5262.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  There are no such factors in 
this case.  The VA examinations found no objective evidence 
of flare-ups or fatigability, incoordination, instability, 
lack of endurance, or loss of motion with repetitive use.  
The private evaluation reports also do not provide 
documentation of such findings.  The veteran's current 
ratings encompass his complaints of pain.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2008).  The veteran has not presented 
any evidence that his particular service-connected left knee 
disabilities result in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
He submitted a statement from a supervisor who noted the 
veteran had missed some days of work due to left knee pain.  
The veteran had surgery in November 2005 and again in April 
2007.  He received a temporary 100 percent rating for the 
convalescence for each post-surgical period.  

The veteran has maintained his employment with his employer 
for over 23 years and submitted evidence of losing a few days 
of work due to his left knee pain.  Thus, there is no basis 
for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's left knee disability 
ratings.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In addition, the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The veteran's claim was received in August 2001.  His claim 
was denied that same month.  He disagreed with the denial in 
October 2001 and perfected his appeal in March 2002.  He did 
not receive any VCAA notice prior to March 2002.

The veteran submitted a claim for benefits unrelated to the 
current appeal in May 2002.  The RO wrote to him in January 
2003.  The notice letter included an increased rating for the 
veteran's left knee disability.  The veteran was apprised of 
the evidence needed to substantiate his claim for an 
increased evaluation, namely that his left knee disability 
had increased in severity.  He was informed of a number of 
possible sources and types of evidence that would be of 
benefit in substantiating his claim.  He was also informed of 
the evidence that VA would obtain, and of the evidence that 
he should submit or request VA's assistance in obtaining.  
The veteran was asked to submit any evidence of treatment 
that he had. 

The veteran did not respond to the letter.  He submitted 
correspondence regarding an increased rating in November 
2005.  The RO wrote to him and again informed him of the 
evidence needed to substantiate his claim for an increased 
evaluation.  He was informed of a number of possible sources 
and types of evidence that would be of benefit in 
substantiating his claim.  He was also informed of the 
evidence that VA would obtain, and of the evidence that he 
should submit or request VA's assistance in obtaining.  The 
veteran was asked to submit any evidence of treatment that he 
had.

The veteran responded to the letter by reporting he had no 
additional evidence to submit in December 2005.

The veteran was provided the notice as set forth in Dingess 
in March 2006.  He responded to that letter the same month.  
He again reported he had nothing further to submit.  

In addition to the notice requirements referenced supra, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision regarding the content of VCAA notice during 
the pendency of this appeal.  In Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the Court noted that some increased 
evaluation claims would require more specific notice than 
others.  The Court acknowledged that some cases would only 
require notice for the veteran to show how their disability 
had gotten worse, and other cases would require information 
on exactly how the disability had gotten worse, and how it 
affected the veteran's employment and daily life.  

The RO provided the veteran with Vazquez-Flores notice in 
June 2008.  He was informed of the specific criteria 
applicable to a claim involving instability of the knee as 
this was his only disability at that time.  The veteran 
responded by submitting a statement from a supervisor in June 
2008.

Additional evidence was developed.  The RO issued a 
supplemental statement of the case (SSOC) in August 2008.  
The SSOC noted the grant of the additional disability rating 
for DJD of the left knee with limitation of flexion.  The 
SSOC also confirmed the denial of an increased rating for DJD 
of the left knee and explained the basis for the denial.

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The veteran had 
actual knowledge in this case.  He notified VA of all sources 
of private treatment and treatment received from VA.  He 
submitted statements regarding how his disability had 
worsened and how it affected him.  Further, a reasonable 
person would understand the requirement to demonstrate an 
increased level of disability involving the left knee based 
on the notices provided in 2003, 2005 and 2008.  Moreover, 
the veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  See 
Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim includes 
VA treatment records and private medical records from 
multiple sources identified by the veteran.  He was afforded 
VA examinations.  He submitted a statement from a supervisor 
and multiple lay statements of his own.  He elected not to 
testify at a hearing.  The veteran did not identify any 
additional records to be obtained that were pertinent to his 
claim.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran was afforded VA examinations to assess 
his current level of disability.  He has not identified any 
other pertinent evidence, not already of record, which would 
be needed to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.


	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for DJD of the left knee is 
denied.

A rating in excess of 10 percent evaluation for DJD of the 
left knee with limitation of flexion is denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


